The measure of damages for the breach of the contract was the difference between the agreed price and the value at the time the contract was broken. Gordon v. Norris, 49 N.H. 376, 386; Hurd v. Dunsmore, 63 N.H. 171, 173; Hutt v. Hickey, 67 N.H. 411, 417. The finding of the referee that the defendants did not decline to fill the order until December 8, and that until that time the plaintiff relied upon having the order filled, implies a finding that the original time of delivery was, by the agreement of the parties, indefinitely extended. By reason of such extension the contract was not broken until the defendants refused to fill the order, and testimony as to the value of news board at this time was competent upon the question of damages.
Evidence that the weight of a ton of news board, "count 53, caliper 45/1000," was more than an ordinary ton was properly received. 1 Gr. Ev., s. 280. Technical words must be construed according to their appropriate meaning. P. S., c. 2, s. 2. The objection of the defendants that because of the expression in their acceptance, — "same as last boards shipped you by us," — the plaintiff was limited to showing how many pounds per ton he received under the prior shipment, cannot be sustained. In the absence of evidence to the contrary, it must be taken for granted that the technical words in each contract were used with the same meaning, and that the plaintiff received the same number of pounds for a ton under the former shipment that it is found he should have received under the present contract. It was open to the defendants to show that such was not the fact.
Exceptions overruled.
YOUNG, J., did not sit: the others concurred.